DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 10 May 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 7 line 19, filed 10 May 2022, with respect to claim 5 have been fully considered and are persuasive.  The rejection of 14 Jan 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 7 line 25, filed 10 May 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 14 Jan 2022 has been withdrawn. 
Applicant’s arguments, see Remarks page 8 line 19, filed 10 May 2022, with respect to the drawings have been fully considered and are not persuasive. The applicant recites “Parks does not disclose wherein the gate comprises one or more openings formed therein, the one or more openings each extending through an entire thickness of the gate”. 
The examiner disagrees. The currently amended claims recite inter alia “… wherein the gate comprises one or more openings formed therein, the one or more openings each extending through an entire thickness of the gate …”. The office action of 14 Jan 2022 recites “wherein the gate comprises one or more openings (#116) “ – Page 4 line(s) 9 and 20. The examiner argues that as the claim is written ONLY ONE opening is required, which is disclosed by Parks (#116) and Bartlett (#18). The applicant is invited to review Office Action of 14 Jan 2022 page 4 line 9 and 20 and page 9 line 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parks, Jr. (US 20200116263).
Regarding claim 1, Parks discloses a gate valve (#100) comprising:
a first valve seat (Fig 9 #120 left) and a second valve seat (Fig 9 #120 right) spaced apart, wherein each of the first valve seat and the second valve seat comprise a flowpath (Fig 9 illustrates a bore) formed therethrough; and
a gate (#141 gate member similar to #115 explained ¶0031), wherein longitudinal movement of the gate with respect to the first and second valve seats transitions (“as gate member #115 moves downwardly between its fully closed position of Fig 6 to its fully open position of Fig 4” - ¶0028) the gate valve between an open position (Fig 4) and a closed position (Fig 6);
wherein the gate comprises one or more openings (#116) formed therein, the one or more openings each extending (#116) through an entire thickness of the gate, the one or more openings spanning an area having a dimension (thickness of Fig 10 #116) in a direction parallel to a longitudinal axis of the gate valve that is shorter than a dimension (diameter of #116) in a direction perpendicular to the longitudinal axis of the gate valve.
Regarding claim 15, Parks discloses a method comprising:
providing a gate valve (#100) comprising:
a first valve seat (Fig 9 #120 left) and a second valve seat (Fig 9 #120 right) spaced apart, wherein each of the first valve seat and the second valve seat comprise a flowpath (Fig 9 illustrates bore of both) formed therethrough; and
a gate (#115) comprising one or more openings (#116) formed therein, the one or more openings (#116) each extending through an entire thickness of the gate, the one or more openings spanning an area having a dimension (thickness of Fig 10 #116) in a direction parallel to a longitudinal axis of the gate valve that is shorter than a dimension (arbitrary dimension
selected - Fig 10 chord length of arc #146) in a direction perpendicular to the longitudinal axis of the gate valve; and
longitudinally moving (“as gate member #115 moves downwardly between its fully closed position of Fig 6 to its fully open position of Fig 4” - 0028) the gate with respect to the first and second valve seats to transition the gate valve between an open position and a closed position.
Regarding claim 21, Parks discloses wherein: 
the gate valve [#114], in the open position (Fig 9), allows (¶0027 – “Gate valve #100 is shown in its fully open, fluid transmitting relationship, with opening #116 in alignment with the first and second passageways #103, 104”) fluid to flow through each of the one or more openings (#116) in the gate, from the flowpath of the first valve seat [Fig 9 #120 left] to the flowpath of the second valve seat [Fig 9 #120 right]; and 
the gate valve, in the closed position (Fig 6 – “fully closed position” ¶0028), prevents fluid from flowing between the flowpath of the first valve seat [#120 left] and the flowpath of the second valve seat [#120 right].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Leroux (CA 2 489 079).
Regarding claim(s) 2 and 16, Parks discloses the claim(s) 1 and 15; however does not disclose wherein the one or more openings comprise only a single opening having a non-circular cross-sectional shape.
Leroux teaches “typically, gate valves are used in full opened or fully closed position and generally considered not suitable for throttling applications. In order to seat properly when fully closed, the typical gate valve is shaped to occupy all or substantially all of the bore. While this provides for robust sealing, the shape of the gate also has its disadvantages” — Page 4 ¶0001 (i.e. lack of throttling).
“In a fully open position, areas within the bonnet or guide of a typical gate valve known in the art as the chest area, may be exposed to flowing materials. When used in higher flow applications, this flow can have a detrimental effect on the integrity of the valve. Materials can also get clogged within the chest area of the valve body and the guide. Even if the chest area could be suitable sealed off, the traditional shape of the gate may create flow characteristics not desirable for throttling applications” — Page 4 ¶0002.
“It should be understood that the V-shaped bore liner may be some other shape than a V, such as a modified V-shape, a U-shape, a diamond, a rectangle, semi-circle with parallel sides, or crescent-shape, depending on the degree of initial obstruction and final obstruction desired and the flow characteristics desired within the bore of the valve” - ¶0012.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Leroux, to modify the shape of the bore liner to yield the desired performance flow characteristics (i.e. throttling).
Regarding claim 3, Leroux of the combination discloses wherein the cross-sectional shape [‘pie shape’ as illustrated Fig 4 or 5] of the single opening has at least one side or portion (one of the linear sides) that does not have a convex shape relative to a centroid of the cross- sectional shape.
Regarding claim 5, the combination discloses the gate valve of claim 2, however does not explicitly discloses wherein the cross-sectional shape of the single opening that is not symmetric across the longitudinal axis of the gate valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cross-sectional shape as needed to meet the design requirements of the task at hand. Absent further limitations recited in the specification, a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim(s) 4, 6 and 7, Leroux of the combination discloses wherein the cross-sectional shape of the single opening is crescent shaped (“It should be understood that the V-shape bore liner may be some other shape than a V, such as a modified V-shape, a U-shape, a diamond, a rectangle, semi-circle with parallel sides, or crescent-shaped, depending on the degree of initial obstruction and final obstruction desired and the flow characteristics desired within the bore of the valve” - 40012) having one side concave with respect to a centroid of the cross-sectional shape and an opposite side convex with respect to the centroid of the cross-sectional shape.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the cross sectional shape as needed to meet the design requirements of the task at hand. Absent further limitations recited in the specification, a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 9, Parks discloses the gate valve of claim 1 and method of claim 15; however does not disclose comprising an actuator coupled to the gate, wherein the actuator selectively transitions the gate valve between the open position and the closed position by moving the gate longitudinally and further comprising longitudinally moving the gate via an actuator coupled to the gate and operating the gate valve to selectively open and close an annulus bore formed through a tubing hanger.
Leroux teaches an actuator (#20) for the gate (¶0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Leroux to provide an actuator for the purpose of moving the gate of the combination from the position of closed flow to the position of open flow and back again.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Parks 
in view of Bartlett (US 20010042848).
Regarding claim 20, Parks discloses the claim of 15; however does not explicitly disclose wherein operating the gate valve to selectively open and close an annulus bore formed through a tubing hanger.
Bartlett teaches a gate valve (#10) disposed in the tubing hanger body (“Thus, the gate valve may be attached to or installed in the tubing hanger to control the flow through the annulus bore or a service and control conduit” - ¶0020).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Bartlett, to modify the valve of Parks to selectively open and close the annular bore for the purpose of overcoming the prior art gate valve disadvantages of being too large to be used in certain components which have relatively small volumes or cross-section areas, such as the tubing hanger — Bartlett ¶0004.
Claim(s) 10-12, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett in view of Leroux.
Regarding claim 10, Bartlett discloses a tubing hanger system, comprising:
a tubing hanger body (¶0020:9 unreferenced tubing hanger);
an annulus bore (¶0020:10 unreferenced axial annulus) formed through the tubing hanger body; and
a gate valve (#10) disposed in the tubing hanger body (“Thus, the gate valve may be attached to or installed in the tubing hanger to control the flow through the annulus bore or a service and control conduit” - ¶0020),
the gate valve comprising:
a first valve seat (#50) and a second valve seat (#50 explained ¶0014) spaced apart, wherein each of the first valve seat and the second valve seat comprise a flowpath (Fig 2 #66 when aligned with #70) formed therethrough; and
a gate (#56), wherein longitudinal movement (¶0015 — “the stem #52 is permitted to slide within the hole #18 to move the gate #56 between an open position, in which a transverse opening #70 in the gate is aligned with the passageway #66, and a closed position, in which the opening #70 is offset from the passageways’) of the gate with respect to the first and second valve seats transitions the gate valve between an open position (aligned with #70) and a closed position (offset from #70);
wherein the gate comprises one (#70) or more openings formed therein, the one or more openings (#70) each extending through (Fig 2) an entire thickness of the gate [#56].
 However Bartlett does not discloses wherein the one or more openings spanning an area having a dimension in a direction parallel to a longitudinal axis of the gate valve
that is shorter than a dimension in a direction perpendicular to the longitudinal axis of the gate valve.
Leroux teaches “typically, gate valves are used in full opened or fully closed position and generally considered not suitable for throttling applications. In order to seat properly when fully closed, the typical gate valve is shaped to occupy all or substantially all of the bore. While this provides for robust sealing, the shape of the gate also has its disadvantages” - ¶001 (i.e. lack of throttling).
“In a fully open position, areas within the bonnet or guide of a typical gate valve known in the art as the chest area, may be exposed to flowing materials. When used in higher flow applications, this flow can have a detrimental effect on the integrity of the valve. Materials can also get clogged within the chest area of the valve body and the guide. Even if the chest area could be suitable sealed off, the traditional shape of the gate may create flow characteristics not desirable for throttling applications” - ¶002
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Leroux, to modify the shape (non-circular, asymmetrical, etc) of the valve bore to yield the desired performance flow characteristics as desired (i.e. throttling).
Regarding claim 11, Leroux of the combination discloses wherein the one or more openings (Fig 5 #26 — illustrates ‘pie shaped’) comprise only a single opening having a non-circular cross-sectional shape.
Regarding claim 12, Leroux of the combination discloses wherein the cross- sectional shape of the single opening (Fig 5 #26 — ‘pie shaped’) has at least one side (Fig 5 formed by linear edge of bore liner; however obviously modified as explained by ¶0012) or portion that does not have a convex shape relative to a centroid of the cross- sectional shape.
Regarding claim 14, the combination discloses the tubing hanger system of claim 10, and Leroux of the combination further discloses wherein the gate valve further comprises an actuator (#20) coupled to the gate, wherein the actuator selectively transitions the gate valve between the open position and the closed position by moving the gate longitudinally.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Leroux to provide an actuator for the purpose of moving the gate from the position of closed flow to the position of open flow and back again.
Regarding claim 22, Parks of the combination discloses wherein the one or more openings [Fig 9 #116] in the gate [#141] have the same cross-sectional area (Fig.s 6 and 9), in a plane perpendicular to a longitudinal axis of the annulus bore, as the flowpaths (Fig 9) of the first and second valve seats.
Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Kemp (USP 3,780,982).
Regarding claim(s) 8 and 18, Parks discloses the claim(s) of claim 1 and claim 15; however does not disclose wherein the one or more openings comprise multiple openings distributed throughout a non- circular area within the gate.
Kemp teaches a gate valve (#10) having a slab gate (#26) with a relatively large diameter main port or bore (#64) therethrough and a plurality of relatively small diameter bores (#66, 68 and 70) adjacent the main bore (abstract), best seen in Fig 1 and 2.  
Kemp further teaches “Upon the upstream ends of the small diameter bores being exposed to the fluid pressure the fluid is directed away from the downstream seating assembly thereby to minimize erosion of the downstream seating assembly. The opening of the small diameter bores before the main bore opens also tends to reduce the fluid pressure differential upon the opening of the main bore and the reduction of the pressure differential likewise minimizes wear and wire drawing of the downstream seating assembly” – Col 1 line 43.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include small diameter bores as taught by Kemp in the system of Parks, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of minimizing erosion of the downstream seating assembly and provide a reduction of the pressure differential when the main bore opens.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett and Leroux as applied to claim 10 above, and further in view of Kemp (USP 3,780,982).
Regarding claim 13, the combination discloses the claim of claim 10; however does not disclose wherein the one or more openings comprise multiple openings distributed throughout a non- circular area within the gate.
Kemp teaches a gate valve (#10) having a slab gate (#26) with a relatively large diameter main port or bore (#64) therethrough and a plurality of relatively small diameter bores (#66, 68 and 70) adjacent the main bore (abstract), best seen in Fig 1 and 2.  
Kemp further teaches “Upon the upstream ends of the small diameter bores being exposed to the fluid pressure the fluid is directed away from the downstream seating assembly thereby to minimize erosion of the downstream seating assembly. The opening of the small diameter bores before the main bore opens also tends to reduce the fluid pressure differential upon the opening of the main bore and the reduction of the pressure differential likewise minimizes wear and wire drawing of the downstream seating assembly” – Col 1 line 43.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to include small diameter bores as taught by Kemp in the system of the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of minimizing erosion of the downstream seating assembly and provide a reduction of the pressure differential when the main bore opens.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.R.R/           Examiner, Art Unit 3672
16 Aug 2022                                                                                                                                                                                             
/ABBY J FLYNN/           Supervisory Patent Examiner, Art Unit 3672